DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is deemed to be indefinite for the following reasons:
1) the demarcation between “b) at least one light-absorbing additive” and “c) at least one UV absorber” is unclear because UV absorbers are light-absorbing additives. Because of this issue, the Examiner will maintain that the light-absorbing additive and UV absorber can be the same component within the scope of applicant’s independent claim 1. 
2) When component “c) at least one UV absorber” is a chemically distinct component from component “b) at least one light-absorbing additive”, it is unclear how component c) is situated in regards to the ophthalmic lens. As way of illustration only,  is component c) incorporated into the polymerizable matrix, or is component c) coated onto the surface of the already formed ophthalmic lens?
3) Given the fact that applicant’s specification on page 1, lines 16-24 clearly discloses that blue light in the blue-violet ban between 380 and 500 nm is harmful to human eyes, and that blue-light in the range from about 420 to 450 nm is believed to be especially harmful, it is unclear why applicant’s independent claim 1 has a limitation of wherein the optical transmittance through a 2 mm thick ophthalmic lens is higher than 65% for light having a wavelength of 430 nm. It is noted that “higher than 65%” reads on 100% transmission of some of the most harmful blue-light through the ophthalmic lens. Is this really what applicant wants to claim for their claimed ophthalmic lens?
Dependent claims 2-11 are indefinite because they are either directly or indirectly dependent on independent claim 1. In addition, dependent claims 2-9 and 11 are indefinite in regards to their own wordings.
In dependent claim 2 the phrase “such as” in line 2 renders the metes and bounds of the scope of the thermoplastic resin unclear because it is not clear if at least one of the subsequently listed types of thermoplastic resin are required or if they are merely suggestions. 
Likewise the use of the word “preferably” in dependent claims 3-6 and 8 renders the metes and bounds of the scope of the claimed subject matter indefinite because it is not clear if at least one of the subsequently listed embodiments are required or if they are merely suggestions. 
Likewise the use of the phrases “in particular” and “more particularly” in dependent claims 7-9 renders the metes and bounds of the scope of the claimed concentration ranges indefinite because it is not clear if said concentration ranges are required or if they are merely suggestions. 
Dependent claim 11 is totally indefinite because it is drawn to a method of using a light-absorbing additive contained in nanoparticles dispersed in the ophthalmic lens as defined in claim 1. Dependent claim 11 is indefinite because independent claim 1 and independent claim 1 is drawn to an ophthalmic lens. It is totally improper to claim a method in regards to a specific component found within the claimed ophthalmic lens. Proper method claims, are in contrast to applicant’s indefinite method claim 11, drawn to a method of making the ophthalmic lens and/or to a method of using the ophthalmic lens.
Finally, the use of the phrases “in particular” in dependent claim 11 renders the metes and bounds of the scope of the claimed subject matter indefinite because it is not clear if preventing yellowing of the ophthalmic lens is required or if it is merely a suggestion. 

                      Claims Free of Prior-Art Rejections
Claims 1-11 are free of any prior-art rejections. The closest prior-art references are deemed to be as followed. 

1) Uhlmann et al. U.S. Patent Number 4,166,043 discloses organic photochromic materials comprising a photochromic dye and a resinous material can be stabilized with a protective coating which will protect them from deactivation by exposure to moisture, oxygen, various plastic host materials, reactive chemicals or even normal atmospheric conditions. Useful organic photochromic dyes include the spiropyrans, the spirooxazines, the metal dithizonates, the phenazines, the phenothiazines and other known photochromic compositions. Useful resinous materials include vinyl-type thermoplastics, cellulosic materials, polyesters, epoxy resins and aminoplast resins. The encapsulated photochromic materials of the invention comprise an organic photochromic dye in combination with an organic resinous material enclosed within an outer shell of an inorganic material and find use in the preparation of photochromic plastic films, sheets, ophthalmic lenses such as lenses for sunglasses and in camera lenses and filters.
Uhlmann et al.’s claim 7 reads as followed: “The photochromic material of claim 5 wherein said protective coating comprises an inorganic oxide chosen from the group consisting of silicon dioxide, titanium dioxide, aluminum oxide, antimony oxide, zinc oxide, inorganic glasses, and mixtures thereof.”. 
Uhlmann et al.’s Example 1 discloses extremely fine plastic particles made by spraying through a fine nozzle made of an ultraviolet absorber and a photochromic dye contained in a matrix of cellulose acetate butyrate. The particles are subsequently coated with titanium dioxide and used for making an ophthalmic lens for sunglasses. 
Uhlmann et al.’s independent claim 1 sets forth that the particles have a size from 30 A to 1 micron. As such, particles having a size of less than 1 micron read on the nanoparticles of applicant’s independent claim 1. 
Applicant’s invention is patentable over Uhlmann et al. because Uhlmann et al. neither teach nor suggest making an ophthalmic lens wherein the optical transmittance through a 2 mm thick ophthalmic lens is lower than 1% for each light wavelength ranging from 280 to 400 nm, and higher than 65% for light having a wavelength of 430 nm as set forth in applicant’s independent claim 1. 

2) Espacenet English Language Abstract of CN103980643 (A) discloses a blue light cut nano compound resin material and lens, and a manufacturing method thereof. The blue light cut nano compound resin material comprises macromolecule resin as well as core-shell type transition metal oxide nano-particles and an ultraviolet light absorber which are dispersed in the macromolecule resin, wherein the core-shell type transition metal oxide nano particles account for 0.2-2% of the total weight of the resin, and the ultraviolet absorber accounts for 6.5-5% of the total weight of the resin; particle size of nano particles is 20-50nm the shell is a surface active agent, and thickness is 3-10nm; the nano particles and the ultraviolet light absorber are fully dispersed in a macromolecule monomer, and a prepolymerization and secondary polymerization technological process is carried out, so that the blue light cut compound resin material is obtained. The manufacturing method of the blue light cut compound resin material is simple in technology and good in reproducibility, the manufactured resin material and lens can efficiently and permanently shield high energy harmful blue light and ultraviolet light with wavelength within the range of 380-450nm, vision is clear and colour vision is soft under strong and weak light environments respectively, and the blue light cut compound resin material has excellent overall performance.
Please note that the transition metal oxides, such as TiO2 (not directly disclosed in the CN103980643 (A) abstract),  particularly in the anatase form, are known to exhibit photocatalytic activity under ultraviolet light (i.e. can absorb UV light). As such, CN103980643 (A)’s transition metal oxides can read on applicant’s light-absorbing additive b), as set forth in applicant’s independent claim 1. 
Applicant’s invention is patentable over CN103980643 (A) for at least the following fact. CN103980643 (A) neither teach nor suggest making an ophthalmic lens wherein the optical transmittance through a 2 mm thick ophthalmic lens is lower than 1% for each light wavelength ranging from 280 to 400 nm, and higher than 65% for light having a wavelength of 430 nm as set forth in applicant’s independent claim 1. In fact, CN103980643 (A)’s disclosure of “the manufactured resin material and lens can efficiently and permanently shield high energy harmful blue light and ultraviolet light with wavelength within the range of 380-450nm,” directly teaches away from applicant’s specifically claimed limitation of “and higher than 65% for light having a wavelength of 430 nm” as set forth in applicant’s independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764